Citation Nr: 0127605	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  93-26 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left thumb 
disability, to include ulnar collateral ligament 
insufficiency, either as secondary to service-connected 
residuals of a ganglion cyst on the left wrist or as a result 
of a traumatic injury in service.  


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from June 1964 to February 
1975, and had active duty for training and inactive duty for 
training with the Wyoming National Guard from discharge until 
1990.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of January 
1993 and later by the Department of Veterans Affairs (VA) 
Salt Lake City, Utah, Regional Office (RO) which denied 
service connection for a left thumb disability, to include 
ulnar collateral ligament insufficiency, and denied a claim 
for service connection for pericarditis.  In October 1995, 
the Board remanded the issues.  The Board again remanded the 
claims in April 1998 for the purpose of affording the veteran 
a hearing.

A hearing was held before the undersigned Member of the Board 
in June 1999.  In December 1999, the Board remanded the claim 
for service connection for pericarditis, and denied the claim 
for service connection for a left thumb disorder.  

The veteran subsequently appealed the decision on the claim 
for service connection for a left thumb disability to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2001, the Secretary of Veterans Affairs and the 
veteran, through his attorney, filed a joint motion to vacate 
the Board's decision and remand the case for further action.  
The Court granted that motion in an order issued in March 
2001.  The Board notes that the jurisdiction of the case has 
transferred from the Salt Lake RO to the St. Louis, Missouri, 
RO.  

REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
law is applicable to the veteran's claim for service 
connection for a left thumb disorder.  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

2.  Thereafter, the RO should 
readjudicate the claim for service 
connection for a left thumb disorder.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




